Exhibit 10.2
Date:
 
February 27, 2015
 
 
 
To:
 
Regeneron Pharmaceuticals, Inc.
 
 
777 Old Saw Mill River Road
 
 
Tarrytown, NY 10591-6707
 
 
 
Attention:
 
Dominick Agron
 
 
VP and Treasurer
 
 
777 Old Saw Mill River Road
 
 
Tarrytown, NY 10591-6707
 
 
 
Facsimile:
 
(914) 847-1555
 
 
 
From:
 
Goldman, Sachs & Co.
 
 
200 West Street
 
 
New York, NY 10282-2198
 
 
 
Re:
 
Third Amendment of the Warrant Transaction between Goldman, Sachs & Co. and
Regeneron Pharmaceuticals, Inc.
 
 
 





Dear Sir/Madam:


Goldman, Sachs & Co. (“GS&Co.”) and Regeneron Pharmaceuticals, Inc. (“Issuer”)
are parties to a warrant transaction evidenced by the Master Terms and
Conditions for Base Warrants Issued by Regeneron Pharmaceuticals, Inc. dated as
of October 18, 2011, supplemented by the written confirmation dated as of
October 18, 2011 (as amended prior to the date hereof, the “Confirmation”).
Terms used herein but are not otherwise defined shall have meanings assigned to
them in the Confirmation.


Upon the effectiveness of each daily Amendment as set forth in Paragraph 1
below, all references in the Confirmation to the “Number of Warrants” will be
deemed to be to the Number of Warrants as amended hereby and all references in
the Confirmation to the “Transaction” will be deemed to be to the Transaction as
amended hereby.


1. Amendments. For each Unwind Date (as defined below), effective upon the
closeout of GS&Co’s Hedge Positions on such Unwind Date, the Number of Warrants
for each Component of the Transaction shall be reduced by 1/80th of the Daily
Number of Warrants (as defined below) for such Unwind Date, with each such
Number of Warrants rounded up to the nearest whole number, except that the
Number of Warrants for the Component with the latest Expiration Date shall be
reduced by the aggregate number resulting from such rounding.


2. Amendment Payment. In consideration of the amendments to the Transaction,
Issuer agrees to pay to GS&Co. on each Payment Date (as defined below) an amount
in USD (the “Daily Amendment Payment”) equal to the product of the Daily Number
of Warrants for the related Unwind Date and the Amendment Payment Amount per
Warrant (each as defined below); provided that the sum of the Daily Amendment
Payments shall not exceed the Maximum Amendment Payment Amount (as defined
below); provided further, that in lieu of payment in USD, Issuer may elect in
its sole discretion to satisfy, with respect to any Unwind Date, the Daily
Amendment Payment in Shares as provided in Annex B hereto.


Daily Number of Warrants:
For any Unwind Date (as defined below), a number of Warrants as determined by
GS&Co. with respect to which GS&Co. has closed out its Hedge Positions on such
Unwind Date; provided that the sum of the Daily Number of Warrants shall not
exceed the Maximum Number of Warrants (as defined below).


1

--------------------------------------------------------------------------------




Maximum Number of Warrants:
76,749



Amendment Payment Amount
per Warrant:
As set forth in Annex A, to be the amount specified for the relevant Unwind
Period Price.

Maximum Amendment
Payment Amount:
USD 23,985,597.48.



Payment Date:
For each Unwind Date, the third Currency Business Day following such Unwind
Date.



Unwind Period:
A number of Scheduled Trading Days selected by GS&Co. in its sole discretion,
beginning on the Scheduled Trading Day immediately following the date hereof,
and ending no later than May 7, 2015.



Unwind Date:
Each Scheduled Trading Day during the Unwind Period on which GS&Co. has closed
out its Hedge Positions in respect of Warrants.



Unwind Date Price:
For any Unwind Date, the volume-weighted average of the per Share prices at
which GS&Co. purchases Shares in order to close out its Hedge Positions in
respect of the Daily Number of Warrants on such Unwind Date; provided that
GS&Co. shall not effect any such purchases at a price per Share in excess of the
Limit Price.



Limit Price:
USD 408.00 per Share.



3. Representations and Warranties.


(a)     Each party represents to the other party that:


(i)    It is duly organized and validly existing under the laws of the
jurisdiction of its organization or incorporation and, if relevant under such
laws, in good standing.


(ii)    It has the power to execute this Amendment and any other documentation
relating to this Amendment to which it is a party, to deliver this Amendment and
any other documentation relating to this Amendment that it is required by this
Amendment to deliver and to perform its obligations under this Amendment and has
taken all necessary action to authorize such execution, delivery and
performance.


(iii)    Such execution, delivery and performance do not violate or conflict
with any law applicable to it, any provision of its constitutional documents,
any order or judgment of any court or other agency of government applicable to
it or any of its assets or any contractual restriction binding on or affecting
it or any of its assets.


(iv)    All governmental and other consents that are required to have been
obtained by it with respect to this Amendment have been obtained and are in full
force and effect and all conditions of any such consents have been complied
with.


(v)    Its obligations under this Amendment constitute its legal, valid and
binding obligations, enforceable in accordance with their respective terms
(subject to applicable bankruptcy, reorganization, insolvency, moratorium or
similar laws affecting creditors' rights generally and subject, as to
enforceability,

2

--------------------------------------------------------------------------------


to equitable principles of general application (regardless of whether
enforcement is sought in a proceeding in equity or at law)).


(b)     Issuer represents and warrants to and for the benefit of GS&Co. as
follows:


(i)    (A) On the date hereof, Issuer is not aware of any material non-public
information regarding Issuer or the Shares and (B) its most recent Annual Report
on Form 10-K, taken together with all reports and other documents subsequently
filed by Issuer with the Securities and Exchange Commission pursuant to the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), when
considered as a whole (with the more recent such reports and documents deemed to
amend inconsistent statements contained in any earlier such reports and
documents), does not contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances in which they were made,
not misleading.


(ii)    On the date hereof and on the Payment Date, (A) the assets of Issuer at
their fair valuation exceed the liabilities of Issuer, including contingent
liabilities, (B) the capital of Issuer is adequate to conduct the business of
Issuer and (C) Issuer has the ability to pay its debts and obligations as such
debts mature and does not intend to, or does not believe that it will, incur
debt beyond its ability to pay as such debts mature.


(iii)    Issuer acknowledges its responsibilities under applicable
federal securities laws, including, without limitation, Rule 10b-5 under the
Exchange Act, in relation to the Transaction and its amendment.


(iv)    Issuer is entering into this Amendment in good faith and not as part of
a plan or scheme to evade the prohibitions of Rule 10b5-1 under the Exchange Act
(“Rule 10b5-1”) or any other antifraud or anti-manipulation provisions of the
federal or applicable state securities laws and that it has not entered into or
altered and will not enter into or alter any corresponding or hedging
transaction or position with respect to the Shares. Issuer acknowledges that it
is the intent of the parties that this Amendment comply with the requirements of
paragraphs (c)(1)(i)(A) and (B) of Rule 10b5-1 and this Amendment shall be
interpreted to comply with the requirements of Rule 10b5-1(c).


(v)    Issuer will not seek to control or influence GS&Co.’s decision to make
any “purchases or sales” (within the meaning of Rule 10b5-1(c)(1)(i)(B)(3)) of
Shares during the Unwind Period, including, without limitation, GS&Co.’s
decision to enter into any hedging transactions. Issuer represents and warrants
that it has consulted with its own advisors as to the legal aspects of its
adoption and implementation of this Amendment under Rule 10b5-1.


(vi)    Issuer acknowledges and agrees that any amendment, modification, waiver
or termination of this Amendment must be effected in accordance with the
requirements for the amendment or termination of a “plan” as defined in Rule
10b5-1(c). Without limiting the generality of the foregoing, any such amendment,
modification, waiver or termination shall be made in good faith and not as part
of a plan or scheme to evade the prohibitions of Rule 10b5-1, and no such
amendment, modification or waiver shall be made at any time at which Issuer is
aware of any material non-public information regarding Issuer or the Shares.


(vii)    In the event Issuer elects to pay the Amendment Payment by delivering
Shares in accordance with Annex B hereto, the representation and agreement set
forth in Section 9.11 of the Equity Definitions shall be true and correct at the
time of such delivery, excluding any representations therein relating to
restrictions, obligations, limitations or requirements under applicable
securities laws.



3

--------------------------------------------------------------------------------


4. Covenants of Issuer during Unwind Period. Issuer agrees with GS&Co. that
during the Unwind Period that:


(a)    the Shares or securities that are convertible into, or exchangeable or
exercisable for Shares, are not, and shall not be, subject to a “restricted
period,” as such term is defined in Regulation M and (B) Issuer shall not engage
in any “distribution,” as such term is defined in Regulation M until the second
Exchange Business Day immediately following the Unwind Period;


(b)    neither Issuer nor any “affiliated purchaser” (as defined in Rule 10b-18)
shall directly or indirectly (including, without limitation, by means of any
cash-settled or other derivative instrument) purchase, offer to purchase, place
any bid or limit order that would effect a purchase of, or commence any tender
offer relating to, any Shares (or an equivalent interest, including a unit of
beneficial interest in a trust or limited partnership or a depository share) or
any security convertible into or exchangeable or exercisable for Shares;
provided that, for the avoidance of doubt, (i) for purposes of this Section 4(b)
“affiliated purchaser” shall not include Sanofi or any of its directly or
indirectly wholly owned subsidiaries; and (ii) this Section 4(b) shall not
preclude Issuer from receiving (or retaining) any Shares in payment of the
option exercise price or receiving (or retaining) any Shares in respect of tax
withholding or other similar tax obligation in connection with the exercise,
vesting or delivery of any awards granted under Issuer’s equity incentive award
plans;


(c)    it (A) will not make any public announcement (as defined in Rule 165(f)
under the Securities Act) of any Merger Transaction or potential Merger
Transaction unless such public announcement is made prior to the opening or
after the close of the regular trading session on the Exchange for the Shares;
and (B) shall promptly (but in any event prior to the next opening of the
regular trading session on the Exchange) notify GS&Co. following any such
announcement that such announcement has been made.


5. GS&Co. Activities during Unwind Period.


(a)    GS&Co. agrees with Issuer that during the Unwind Period, GS&Co. shall use
commercially reasonable efforts to make all purchases of Shares in a manner that
would comply with the limitations set forth in clauses (b)(1), (b)(2), (b)(3),
(b)(4) and (c) of Rule 10b-18, as if such rule were applicable to such
purchases, taking into account any applicable Securities and Exchange Commission
no-action letters as appropriate and subject to any delays between the execution
and reporting of a trade of the Shares on the Exchange and other circumstances
beyond GS&Co.’s control.


(b)    GS&Co. and Issuer agree and acknowledge that any transactions with
respect to the Shares (including, without limitation, any hedging transactions)
entered into by GS&Co. during the Unwind Period are entered into for GS&Co.’s
own account and on its own behalf and not for the account of, or on behalf of,
Issuer.


6. No Additional Amendments or Waivers. Except as amended hereby, all the terms
of the Transaction and provisions in the Confirmation shall remain and continue
in full force and effect and are hereby confirmed in all respects.


7. Counterparts. This Amendment may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if all of the
signatures thereto and hereto were upon the same instrument.


8. Governing Law. The provisions of this Amendment shall be governed by the New
York law (without reference to choice of law doctrine).



4

--------------------------------------------------------------------------------






Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Amendment and returning it in the manner indicated
in the attached cover letter.
GOLDMAN, SACHS & CO.




By:__/s/ Daniela A. Rouse            
Name:    Daniela A. Rouse                                        
Title:    Vice President                            

                        









5

--------------------------------------------------------------------------------


Agreed and Accepted By:

REGENERON PHARMACEUTICALS, INC.


By: /s/ Dominick Agron
Name: Dominick Agron
Title: Vice President & Treasurer



6

--------------------------------------------------------------------------------




Annex A


Unwind Date Price
Amendment Payment Amount Per Warrant
$370.00
$274.55
$375.00
$279.54
$380.00
$284.53
$385.00
$289.52
$390.00
$294.55
$395.00
$299.54
$400.00
$304.53
$405.00
$309.52
$408.00
$312.52





For an Unwind Date Price falling between the amounts appearing in such column,
the Amendment Payment Amount per Warrant will be calculated by GS&Co. using
linear interpolation. If the Amendment Payment Amount per Warrant is otherwise
not determinable pursuant to the foregoing because the Unwind Date Price is less
than the lowest Unwind Date Price set forth above, the Amendment Payment Amount
per Warrant will be determined by GS&Co. by linear extrapolation based on the
two lowest Unwind Date Prices set forth above. If the Amendment Payment Amount
per Warrant is otherwise not determinable pursuant to the foregoing because the
Unwind Date Price is greater than the highest Unwind Date Price set forth above,
the Amendment Payment Amount per Warrant will be determined by GS&Co. by linear
extrapolation based on the two highest Unwind Date Prices set forth above.



7

--------------------------------------------------------------------------------




ANNEX B
SHARE SETTLEMENT PROVISIONS
1.    Payment of any Daily Amendment Payment in Shares by Issuer shall be made
by delivery on the Payment Date of a number of Shares satisfying the conditions
set forth in paragraph 2 below (the “Registered Settlement Shares”), or a number
of Shares not satisfying such conditions (the “Unregistered Settlement Shares”),
in either case with a value equal to such Daily Amendment Payment, with such
Shares’ value determined by GS&Co. in good faith and in a commercially
reasonable manner (which value shall, in the case of Unregistered Settlement
Shares, take into account a commercially reasonable illiquidity discount).


2.    Issuer may only deliver Registered Settlement Shares pursuant to paragraph
2 above if:
(a)    a registration statement covering the public resale of the Registered
Settlement Shares by GS&Co. (the “Registration Statement”) shall have been filed
with the Securities and Exchange Commission under the Securities Act and been
declared or otherwise become effective on or prior to the date of delivery, and
no stop order shall be in effect with respect to the Registration Statement; a
printed prospectus relating to the Registered Settlement Shares (including any
prospectus supplement thereto, the “Prospectus”) shall have been delivered to
GS&Co., in such quantities as GS&Co. shall reasonably have requested, on or
prior to the date of delivery;
(b)    the form and content of the Registration Statement and the Prospectus
(including, without limitation, any sections describing the plan of
distribution) shall be reasonably satisfactory to GS&Co.;
(c)    as of or prior to the date of delivery, GS&Co. and its agents shall have
been afforded a reasonable opportunity to conduct a due diligence investigation
with respect to Issuer customary in scope for underwritten offerings of equity
securities and the results of such investigation are satisfactory to GS&Co., in
its good faith discretion; and
(d)    as of the date of delivery, an agreement (the “Underwriting Agreement”)
shall have been entered into with GS&Co. in connection with the public resale of
the Registered Settlement Shares by GS&Co. substantially similar to underwriting
agreements customary for underwritten offerings of equity securities of a
similar size by companies similar to Issuer, in form and substance reasonably
satisfactory to GS&Co., which Underwriting Agreement shall include, without
limitation, provisions substantially similar to those contained in such
underwriting agreements for offerings of a similar size by companies similar to
Issuer relating, without limitation, to the indemnification of, and contribution
in connection with the liability of, GS&Co. and its affiliates and the provision
of customary opinions, accountants’ comfort letters and lawyers’ negative
assurance letters.
3.    If Issuer delivers Unregistered Settlement Shares pursuant to paragraph 1
above:
(a)    all Unregistered Settlement Shares shall be delivered to GS&Co. (or any
affiliate of GS&Co. designated by GS&Co.) pursuant to the exemption from the
registration requirements of the Securities Act provided by Section 4(a)(2)
thereof;
(b)    as of or prior to the date of delivery, GS&Co. and any potential
purchaser of any such Unregistered Settlement Shares from GS&Co. (or any
affiliate of GS&Co. designated by GS&Co.) identified by GS&Co. shall be afforded
a commercially reasonable opportunity to conduct a due diligence investigation
with respect to Issuer customary in scope for private placements of equity
securities of a similar size by companies similar to Issuer (including, without
limitation, the right to have made available to them for inspection all
financial and other records, pertinent corporate documents and other information
reasonably requested by them);
(c)    as of the date of delivery, Issuer shall enter into an agreement (a
“Private Placement Agreement”) with GS&Co. (or any affiliate of GS&Co.
designated by GS&Co.) in connection with the private

8

--------------------------------------------------------------------------------


placement of such Unregistered Settlement Shares by Issuer to GS&Co. (or any
such affiliate) and the private resale of such Unregistered Settlement Shares by
GS&Co. (or any such affiliate), substantially similar to private placement
purchase agreements customary for private placements of equity securities of a
similar size by companies similar to Issuer, in form and substance commercially
reasonably satisfactory to GS&Co., which Private Placement Agreement shall
include, without limitation, provisions substantially similar to those contained
in such private placement purchase agreements for offerings of similar size by
companies similar to Issuer relating, without limitation, to the indemnification
of, and contribution in connection with the liability of, GS&Co. and its
affiliates and the provision of customary opinions, accountants’ comfort letters
and lawyers’ negative assurance letters, and shall provide for the payment by
Issuer of all commercially reasonable fees and expenses in connection with such
resale, including all commercially reasonable fees and expenses of counsel for
GS&Co., and shall contain representations, warranties, covenants and agreements
of Issuer reasonably necessary or advisable to establish and maintain the
availability of an exemption from the registration requirements of the
Securities Act for such resale; and
(d)    in connection with the private placement of such shares by Issuer to
GS&Co. (or any such affiliate) and the private resale of such shares by GS&Co.
(or any such affiliate), Issuer shall, if so requested by GS&Co., prepare, in
cooperation with GS&Co., a private placement memorandum in form and substance
reasonably satisfactory to GS&Co. and customary for private placements of equity
securities of similar size by companies similar to Issuer.
4.    GS&Co., itself or through an affiliate (the “Selling Agent”) or any
underwriter(s), will sell, in a commercially reasonable manner and over a
commercially reasonable period, all, or such lesser portion as may be required
hereunder, of the Registered Settlement Shares or Unregistered Settlement Shares
and any Makewhole Shares (as defined below) (together, the “Settlement Shares”)
delivered by Issuer to GS&Co. pursuant to paragraph 5 below in a commercially
reasonable manner commencing on the date one Settlement Cycle following the
Termination Date (such date, the “Net Share Settlement Date” for purposes of Net
Share Settlement by Issuer) and continuing until the date on which the aggregate
Net Proceeds (as such term is defined below) of such sales, as determined by
GS&Co. in a commercially reasonable manner, is equal to the Amendment Payment
(such date, the “Final Resale Date”). If the proceeds of any sale(s) made by
GS&Co., the Selling Agent or any underwriter(s), net of any commercially
reasonable fees and commissions (including, without limitation, commercially
reasonable underwriting or placement fees) customary for similar transactions of
a similar size under the circumstances at the time of the offering, together
with commercially reasonable carrying charges and expenses incurred in
connection with the offer and sale of the Shares (including, but without
limitation to, the covering of any over-allotment or short position (syndicate
or otherwise)) (the “Net Proceeds”) exceed the Amendment Payment, GS&Co. will
refund, in USD, such excess to Issuer on the date that is three (3) Currency
Business Days following the Final Resale Date, and, if any portion of the
Settlement Shares remains unsold, GS&Co. shall return to Issuer on that date
such unsold Shares.
5.    If the Calculation Agent determines that the Net Proceeds received from
the sale of the Registered Settlement Shares or Unregistered Settlement Shares
or any Makewhole Shares, if any, pursuant to this paragraph 5 are less than the
Amendment Payment (the amount in USD by which the Net Proceeds are less than the
Amendment Payment being the “Shortfall” and the date on which such determination
is made, the “Deficiency Determination Date”), Issuer shall on the Exchange
Business Day next succeeding the Deficiency Determination Date (the “Makewhole
Notice Date”) deliver to GS&Co., through the Selling Agent, a notice of Issuer’s
election that Issuer shall either (i) pay an amount in cash equal to the
Shortfall on the day that is one (1) Currency Business Day after the Makewhole
Notice Date, or (ii) deliver additional Shares. If Issuer elects to deliver to
GS&Co. additional Shares, then Issuer shall deliver additional Shares in
compliance with the terms and conditions of paragraph 2 or paragraph 3 above, as
the case may be (the “Makewhole Shares”), on the first Clearance System Business
Day which is also an Exchange Business Day following the Makewhole Notice Date
in such number as the Calculation Agent commercially reasonably believes would
have a market value on that Exchange Business Day equal to the Shortfall. Such
Makewhole Shares shall be sold by GS&Co. in accordance with the provisions
above; provided that if the sum of the Net Proceeds from the sale of the
originally delivered Shares and the Net Proceeds from the sale of any Makewhole
Shares is less than the Amendment Payment then Issuer shall, at its election,
either make such cash payment or deliver to GS&Co. further Makewhole Shares
until such Shortfall has been reduced to zero.
6.    Notwithstanding the foregoing, and without limiting the Issuer’s ability
to elect to settle any Daily Amendment Payment in Shares, as provided in this
Annex B, in no event shall the aggregate number of Settlement

9

--------------------------------------------------------------------------------


Shares and Makewhole Shares required to be delivered by the Issuer upon
settlement of all Daily Amendment Payments so settled in Shares, in the
aggregate, be greater than 250,000 Shares (the “Maximum Number of Shares”). For
the avoidance of doubt, in no event will the Company be required to deliver cash
in the event the aggregate number of Settlement Shares and Makewhole Shares
required to be delivered by the Issuer upon settlement of all Daily Amendment
Payments so settled in Shares, in the aggregate, would, but for the foregoing
sentence, exceed the Maximum Number of Shares.



10